Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-23-2002

Pro Line Filter Sys v. JC Carter Co Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3557




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Pro Line Filter Sys v. JC Carter Co Inc" (2002). 2002 Decisions. Paper 291.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/291


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 01-3557


                  PRO LINE FILTER SYSTEMS, INC.,
                    a New Jersey Corporation,

                                          Appellant

                                v.

                    J.C. CARTER COMPANY, INC.,
                    a California Corporation;
                  JOHN DOE, a fictitious name;
                  RICHARD ROE, a fictitious name


         On Appeal from the Untied   States District Court
                  for the District   of New Jersey
                   (D.C. Civil No.   99-cv-04205)
              District Judge: Hon.   William H. Walls


            Submitted Under Third Circuit LAR 34.1(a)
                           May 10, 2002

         Before: ALITO, COWEN and LOURIE*, Circuit Judges

                      (Filed May 23, 2002 )


                             OPINION


*Honorable Alan D. Lourie, U.S. Circuit Judge, United States Court of Appeals for the
Federal Circuit, sitting by designation.COWEN, Circuit Judge
     This appeal is from an order dismissing the complaint due to failure to meet court-
imposed deadlines and other discovery orders, and an order denying reconsideration of
that dismissal. We will affirm.
                                I.
     Pro Line Filter Systems, Inc. ("Pro Line") filed suit in the New Jersey Superior
Court against J.C. Carter Company, Inc. ("Carter"), a producer of specialized aircraft
refueling equipment. The complaint alleged wrongful termination of Pro Line’s
distributorship. It sought a declaration that Pro Line was a franchisee under the New
Jersey Franchise Practices Act, that Carter breached its duty of good faith and fair
dealing, and tortiously interfered with Pro Line’s contractual relationship and prospective
economic advantage. Carter filed an answer denying the material allegations of the
complaint and removing the case to the United States District Court for the District of
New Jersey.
     The Magistrate Judge entered a scheduling order on September 21, 1999, which
required the parties to exchange information and documents, pursuant to Federal Rule of
Civil Procedure 26. On November 12, 1999, Carter provided its Rule 26 disclosures, and
requested that Pro Line do the same. Pro Line produced nothing. Carter renewed its
requests on two more occasions.
     The Magistrate Judge held a discovery conference on February 3, 2000 to discuss
Pro Line’s failure to produce any Rule 26 disclosures. Pro Line agreed to have its
disclosures to Carter by the end of February. Despite repeated requests by Carter, Pro
Line failed to provide any of its Rule 26 disclosures until April 28, 2000. Its disclosures
were woefully incomplete. While Pro Line provided a list of persons likely to have
discoverable information, it did not identify any of the subjects about which those
individuals had information, nor did it provide a computation of damages.
     On May 2, 2000, Carter requested that Pro Line provide complete Rule 26
disclosures. Pro Line did not request any extension of time in which to comply. Carter
wrote to the Magistrate Judge to advise her of Pro Line’s incomplete Rule 26 responses,
and of Pro Line’s failure to provide requested documents or to serve an expert report by
the May 15th deadline (all as required by the pretrial scheduling order). By Order of June
8, 2000, the Magistrate Judge directed Pro Line to provide answers to all of the
outstanding Rule 26 disclosures by no later than June 15, 2000, and to provide answers
to Carter’s interrogatories (filed by Carter on April 21, 2000) no later than June 30, 2000.
Both dates passed without the ordered disclosures.
     At a discovery conference on August 1, 2000, scheduled by the Magistrate Judge
to address Pro Line’s repeated failure to comply with court orders, Pro Line served its
long overdue interrogatory answers. Carter noted that Pro Line failed to answer
interrogatories 7-10, concerning whether Pro Line was or was not a franchisee. Pro Line
responded to these interrogatories by directing Carter to the thousands of invoices which
Pro Line produced.
     The Magistrate Judge held another conference on November 14, 2000, and
imposed a deadline of December 1, 2000, by which Pro Line had to provide its
completed Rule 26 disclosures, answer any outstanding interrogatories, and schedule its
deposition. Again, Pro Line failed to comply with this order. On December 11, 2000,
the District Court advised Carter that it could proceed with a motion to dismiss the
complaint. On that same day, Pro Line forwarded its Rule 26 disclosures, and a partial
answer to Interrogatory No. 8 (but not to Numbers 7, 9, and 10). Despite Pro Line’s
assertions to the District Court that it had now fully complied with all of the Court’s
orders, the District Court found Pro Line’s disclosures and interrogatory answers
incomplete. It gave Pro Line until December 22, 2000, by which it must fully comply.
Again, Pro Line failed to comply. Carter filed a Motion to Dismiss the complaint, which
was unopposed by Pro Line and granted by the District Court on June 28, 2001. The
District Court also denied Pro Line’s Motion for Reconsideration on August 15, 2001.
Pro Line appeals both the District Court’s grant of the Motion to Dismiss and denial of
the Motion for Reconsideration.
                              II.
     Our review of a District Court’s Motion for Reconsideration is for abuse of
discretion. Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). "The purpose
of a motion for reconsideration is to correct manifest errors of law or fact or to present
newly discovered evidence." Id. Pro Line presented no newly discovered evidence, and
presented no facts or controlling law that presented new arguments that were overlooked
by the District Court in its granting of Carter’s Motion to Dismiss. Finding no abuse of
discretion, we turn to the underlying Motion to Dismiss.
     We review a District Court’s dismissal for abuse of discretion. Poulis v. State
Farm Fire and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). There are six factors a
District Court must balance "in order to assure that the ’extreme’ sanction of dismissal,"
id. at 870, is justified:
                    (1) the extent of the party’s personal responsibility; (2) the prejudice t
          adversary caused by the failure to meet scheduling orders and respond to
          discovery; (3) a history of dilatoriness; (4) whether the conduct of the party
          or the attorney was willful or in bad faith; (5) the effectiveness of sanctions
          other than dismissal, which entails an analysis of alternative sanctions; and
          (6) the meritoriousness of the claim or defense.

Id. at 868 (emphasis in original).
     The District Court conducted a detailed analysis on the record in weighing these
six considerations. Pro Line failed to comply with court-imposed deadlines and provide
adequate Rule 26 disclosures and interrogatory answers. This repeated improper
conduct, occurring again and again, and for the reasons detailed on the record by the
District Court, justifies the decision to dismiss the complaint.   The District Court did not
abuse its discretion in ordering the complaint dismissed.


                              III.
     For all of the foregoing reasons, the orders of the District Court entered on June
28, 2001 and August 15, 2001, will be affirmed.


                               /s/ Robert E. Cowen
                              United States Circuit Judge